DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 20160181730) in view of Wu (US 6409544).
As to claim 1, Eldridge et al.’s figure 5 shows transcutaneous energy transfer system (TETS) comprising connector 506.  Figure 5 fails to show the internal structure of connector 506.  However, Wu’s figures 5,7 and 9 show a connector having conductor holder block 18.  Therefore, it would have been obvious to one having ordinary skill in the art to include Wu’s conductor holder block 18 in Eldridge et al.’s connector for the purpose of arranging the conductors securely.  Thus, the modified Eldridge et al.’s figure 5 shows a connector block (56) for an implanted coil of a transcutaneous energy transfer system (TETS), comprising: a plurality of closed slots (Wu’s slots 19) sized and configured to receive corresponding conductors of a powerline (it is seen as an obvious design preference to arranging powerline through slots 19 to ensure optimum performance) of the implanted coil (Ly in figure 4); a plurality of open slots (Wu’s 20); the connector block being sized and configured to be coupled to the implanted coil.
As to claim 3, the modified Eldridge et al.’s figure shows that each of the plurality of closed slots are spaced equidistant from an adjacent one of the plurality of closed slots. Furthermore, arranging the slots as claimed is seen as an obvious design preference to ensure optimum space occupation.
As to claim 4, it would have been obvious to one having ordinary skill in the art to tight fit the close slots with the corresponding conductors of the powerline for the purpose of holding the conductor securely.
As to claim 5, the modified Eldridge et al.’s figure shows that the plurality of closed slots includes three closed slots each defining a same diameter (selecting the number closed slots and diameter as claimed it seen as an obvious design preference to ensure optimum performance, see MPEP 2144.05.
As to claim 6, the modified Eldridge et al.’s figure shows that the plurality of open slots includes a first open slot sized and configured (capable) to receive and retain at least a portion of the implanted coil (arranging the implanted coil in an open slot is seen as an obvious design preference of achieve optimum performance).
As to claim 7, it would have been obvious to one having ordinary skill in the art to configure a second open slot of the conductor holding block to receive and retain at least a portion of a feedthrough pin for the purpose of securing the feedthough pin.
As to claim 8, the modified Eldridge et al.’s figure shows that at least one of the plurality of open slots defines an oblique-angled opening that facilitates a corresponding conductor to be press fit.
As to claim 9, selecting the oblique-angled opening to be angled between 30°-60° is seen as an obvious design preference to ensure optimum performance.
As to claim 10, selecting the spacing between each of the plurality of open slots to be larger than a spacing between each of the plurality of closed slots is seen as an obvious design preference to ensure optimum space occupation.
As to claim 11, the modified Eldridge et al.’s figure shows that the plurality of open slots are sized adjacent to the plurality of closed slots.
As to claim 14, the modified Eldridge et al.’s figure shows that the plurality of closed slots are spaced equidistant from an adjacent one of the plurality of closed slots (selecting the spacing as claimed is seen as an obvious design preference to ensure optimum performance).
Claims 15-19 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 20160181730) in view of Wu (US 6409544) and Garrison et al. (US 20090223041).
The modified Eldridge et al.’s figure 5 fails to show that the plurality open slots include a plurality of diameters.  However, Garrison et al.’s figures 4 and 5A shows that the open slots of a conductor holder have plurality of diameters.  Therefore, it would have been obvious to one having ordinary skill in the art to configure plurality of diameters for Wu’s open slots for the purpose of securing plurality of different sizes conductors. 

Claim(s) 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 20160181730) in view of Wu (US 6409544) and Coatsworth et al. (US 20210031001).
As to claim 8, the modified Eldridge et al.’s figure does not show that at least one of the plurality of open slots defines an oblique-angled opening that facilitates a corresponding conductor to be press fit.  However, Coatsworth et al.’s figure 1A shows that is open slots defines an oblique-angled opening that facilitates a corresponding conductor to be press fit.  Therefore, it would have been obvious to one having ordinary skill in the art to configure Eldridge et al.’s open slot to define an oblique-angled opening for the purpose of coupling to conductor to the holder smoother.
As to claim 9, selecting the oblique-angled opening to be angled between 30°-60° is seen as an obvious design preference to ensure optimum performance.
Claims 17 and 18 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (US 20160181730) in view of Wu (US 6409544), Garrison et al. (US 20090223041) and Coatsworth et al. (US 20210031001).
As to claim 20, the modified Eldridge et al.’s figure shows at least three closed slots and two opened slots (see Wu’s figure 5).  Configuring the closed slots to the sized and hold powerline conductors and the open slots to be sized and hold implanted coil and feedthrough pin as claimed is seen as an obvious design preference to ensure optimum performance, see the above rejections.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842